Citation Nr: 1801883	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction lies with the RO in Phoenix, Arizona.

In November 2015, the Board remanded these matters to afford the Veteran a hearing before a Decision Review Officer (DRO). In June 2016, the Veteran withdrew her request for a DRO hearing and stated her desire for a Board hearing before a Veterans Law Judge (VLJ).  In September 2016, the Veteran testified before the undersigned VLJ via live videoconference.  A transcript of that proceeding is of record.

In November 2016, the Board dismissed the Veteran's claim for service connection for migraines and reopened the claims for service connection for pes planus, bilateral hearing loss, tinnitus, and a left knee disability.  The Board granted service connection for pes planus and tinnitus.  Finally, the Board remanded the claims for service connection for bilateral hearing loss, a low back disability and a left knee disability.

In an August 2017 rating decision, the RO granted service connection for intervertebral disc syndrome.  This is considered a complete grant of the benefit sought with respect to the claim for service connection for a low back disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all the issues before the Board, further discussion of the VCAA is not necessary at this time.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted a disability benefits questionnaire (DBQ) dated October 2016.  The results accompanying that DBQ showed hearing loss for VA purposes.

In service, the Veteran's acoustic trauma is conceded due to her military occupational specialty (MOS) of an aviation supply specialist.  She testified as to working on a flight line during service.  See Board Hearing Transcript (Tr.) at 25.  This is consistent with her service and as such the Board concedes acoustic trauma.

The Veteran did not undergo a separation examination and, as a result, audiometric readings at separation are not of record.

Regarding nexus, as noted in the November 2016 Board remand, the March 2007 VA examiner did not diagnose the Veteran with hearing loss.  As such, she offered no opinion as to the etiology of any hearing loss.

As also noted in the remand, Dr. C.G. stated that "[i]t is possible that excessive noise exposure contributed to the significant decrease in hearing, AU."  However, as was previously explained, that statement is not sufficient evidence upon which to grant service connection as the opinion is speculative.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

The Veteran was afforded a VA examination in April 2017.  The examiner opined that it was less likely than not that hearing loss was related to service.  As rationale, she stated that hearing was normal bilaterally at the April 2007 VA examination.  She explained that as hearing was within normal limits nearly four years following separation, it is not likely that military service caused hearing loss.

The Board finds the April 2017 opinion of little, if any, probative value.  The examiner relied exclusively on the fact that hearing was "within normal limits" at the April 2007 VA examination.  That examination report, however, shows audiometric thresholds of 25 decibels in the right ear at 3000 Hertz and in the left ear at 1000 and 4000 Hertz.  Thus, the Veteran's hearing acuity was not "normal" at the time of the April 2007 VA examination.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Thus, the sole basis for the examiner's opinion-that hearing was normal four years following service-is incorrect.  The Board therefore finds the October 2011 opinion of little, if any, probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence). 

During her Board hearing, the Veteran credibly testified that she began experiencing decreased hearing about six months after service.  See Board Hearing Tr. at 26.

The Board notes that at the current juncture, there is no probative medical opinion addressing the etiology of the Veteran's bilateral hearing loss.  The Board could remand for yet another medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service.  The evidence shows abnormal hearing just four years following service.  See Hensley, 5 Vet. App. at 158.  Notably, the Veteran did not report any post-service noise exposure.  Further, there is no separation medical examination to show the existence of nonexistence of any bilateral hearing loss.  Finally, she credibly testified that she began experiencing decreased hearing about six months following service.  This is evidence of a nexus between hearing loss and service.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Regarding the left knee disability, the Veteran argued that such was secondary to her service-connected bilateral pes planus.  However, at her April 2017 VA examination-where she was diagnosed with patellofemoral pain syndrome-she explained that she began experiencing left knee symptoms in 2000, during service.  She stated that did not experience any specific injury or trauma to the knee, but the left knee became painful at that time.

The Veteran's statements raise the possibility that service connection on a direct basis may be warranted.  Further, those statements trigger VA's duty to obtain an opinion as to whether the Veteran's left knee disability is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such opinion has been sought, remand is necessary in order to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion as to the etiology of the Veteran's left knee disability from a VA physician.

The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the left knee disability had its onset in service or otherwise is etiologically related to service.

In answering this question, the physician must comment on the Veteran's report of experiencing left knee pain in 2000 during service.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


